Citation Nr: 9900853	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a scar on the left 
knee, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability to include 
lymphedema with deep vein thrombosis claimed to be the result 
of Department of Veterans Affairs (VA) surgical treatment in 
February and March 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1949 to August 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and May 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The February 1996 rating 
decision denied service connection for a right knee 
condition, back condition and lymphedema.  Service connection 
was granted for a scar on the left knee at a noncompensable 
evaluation from August 1995.  In his March 1996 notice of 
disagreement, the veteran wrote that his claim for service 
connection for lymphedema was due to treatment at the VA 
Medical Center (VAMC) in Birmingham, Alabama and not due to 
any onset while on active military duty.  The issue of 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for lymphedema with deep vein stenosis was 
denied in a May 1997 rating decision.  This issue, as well as 
the issue of an increased rating for a scar on the left knee 
will be discussed below in the remand portion of this 
decision.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran argues that he should be granted service 
connection for a right knee and back disorder.  He contends 
that his right knee and back were injured as a result of an 
automobile accident during active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellant has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for service connection for a right knee and back 
disorder are well grounded.


FINDINGS OF FACT

1.  The service medical records show a possible injury of the 
right knee ligaments and some residuals of a questionable old 
cartilage injury of the right knee; no residuals of a right 
knee injury were noted by the examiner on the separation 
examination.

2.  The earliest medical evidence of a right knee disorder 
following service is a July 1959 private medical record 
noting a complaint of knee pain more than five years 
following service.

3.  There is no medical evidence of a link or nexus between 
the veteran's current right knee disorder and active service.

4.  The service medical records do not show any back injury 
or back disorder during active service. 

5.  There is no medical evidence of a presumptive back 
disorder within the first post service year.

6.  There is no medical evidence of a link or nexus between 
the veteran's current back disorder, and active service.

7.  The veteran has not presented plausible claims for 
service connection for a right knee disorder or a back 
disorder.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a right knee disorder or a back 
disorder, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to these claims.  
38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Certain diseases, such as 
arthritis, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

II.  Factual Background.

The veteran is essentially claiming that he injured both 
knees and his back in an inservice automobile accident.  The 
veteran's service medical records have been obtained and, 
although slightly charred by a fire, they appear to be 
complete.  The report of his examination at entry into 
service in October 1949 is negative for any abnormalities of 
the knees or back, or any history of injury.  Treatment 
records during service show that the veteran was in an 
automobile accident in August 1950.  He sustained an abrasion 
to the right side of his face and the left side of his head 
including the region of his ear.  The report also noted that 
he was intoxicated.  A July 1952 record noted a previous car 
accident in 1949 with an injury to the right knee followed by 
occasional flare ups of pain.  X-ray examination showed no 
bony pathology.  An August 1952 record notes a possible 
injury of the ligaments of the right knee.  He was referred 
to the orthopedic clinic.  Examination there showed no 
effusion or crepitus and symptoms described as now very 
mild.  He again gave a history of an old injury in 1949 
without a remarkable history.  He had full range of motion, 
slight laxity of the collateral ligament.  The impression was 
questionable old cartilage injury with some residuals.  An 
additional comment was noted, but was illegible.

The veteran was in another automobile accident in Germany in 
October 1952 when he fell asleep at the wheel.  A Medical 
Officers certificate shows a diagnosis of a deep laceration 
to the left knee and an opinion that the injury was not 
likely to result in permanent disability.  The separation 
examination from August 1953 was negative for any complaint 
or diagnosis of a right knee or back disorder, other than an 
indication by the veteran of a history of trick or locked 
knee.  The history does not specify which knee.  The examiner 
noted only a left knee injury in November 1952 with resulting 
scar.

In July 1959, the veteran sought treatment at a private 
hospital for complaints of pain in the right lower back for 
the past 6 years.  The pain radiated down the right thigh 
along the sciatic distribution.  There were no definite 
objective neurological findings to indicate a herniated disc.  
A myelogram was negative and the impression was of a 
[p]robable unstable lumbosacral spine.  An orthopedic 
evaluation was ordered which concluded that the low back pain 
was probably due to a structural bony instability.  
Radiological films brought by the veteran and noted to have 
been taken at the VA hospital were examined.  The following 
comments were noted:

These were made some 5 years ago for 
urological purposes but show the area of 
our present interest.  There is definite 
evidence of some instability in the 
lumbar spine at L5-S1.  However, much 
more striking is the rather obvious 
presence now of [r]heumatoid spondylitis 
in the SI joints and the lumbar spine.  
We may end up doing a spinal fusion since 
he does have back instability . . .

The examiner specifically noted that rheumatoid spondylitis 
was not present in the X-ray report 5 years ago and concluded 
that most of the veteran's trouble was due to spondylitis.

In August 1959, a spinal fusion L4-S1 was performed on the 
right side, fusion on the left not being possible due to 
spina bifida.  The discharge summary notes that he insisted 
on the procedure in spite of several medical opinions that 
the operation probably would not be beneficial.  
Postoperatively, the veteran removed his cast and got up in 
spite of all everybody could do.  He was warned that the 
operation could not help him if he refused to stay in bed.  
He continued to get up.  

In August 1994, a medical certificate shows that the veteran 
fell from a 6 foot ladder and was treated for complaints of 
sharp back pain on movement and twisting.  On physical 
examination, the lumbar lateral region was tender to 
palpation but without a fracture.

In October 1995, the veteran was provided a VA spine 
examination.  He related that he had severe back pain in 
1954, came to the VA hospital and was treated for two weeks 
with no relief.  He stated that he subsequently had a lumbar 
fusion at the University Hospital, from which he had 
approximately 80 percent relief, but since that time has had 
continuing low back pain.  Subjectively, he complained that 
he could not sit for more than fifteen minutes without moving 
around, and could not lie on his back at all.  On 
examination, he had a well healed midline lumbar incision.  
The diagnosis was [d]egenerative joint disease requiring 
lumbar fusion with good result. 

The veteran also had a VA joints examination in October 1995.  
He stated that in about 1951 he was involved in a motor 
vehicle accident injuring both his knees.  Subsequently, he 
had a suture laceration of the right knee.  He complained of 
pain in the left knee and stated that he could not kneel or 
put pressure on either knee.  Examination of the knees 
revealed 3+ swelling of the right knee.  Although no 
diagnosis was rendered on the right knee, X-ray examination 
showed minimal degenerative disease primarily in the lateral 
compartment of the knee with grossly anatomic alignment.

In an October 1995 statement, the veteran indicated that he 
had been treated for his knee condition on several occasions 
during the period 1954 through 1961 at the Oak Ridge Hospital 
in Tennessee.  Although the hospital was contacted, they 
indicated that they were only required to keep hospital 
records for 22 years, and the requested records would have 
been destroyed.  

In his February 1998 personal hearing, the veteran testified 
that both his knees were lacerated in the automobile accident 
during his service in Germany.  After his initial treatment 
following the accident, he stated that he was not treated 
further during service for his knees.  He added that although 
he was offered disability for his knees by the medical 
examiner at his discharge physical, he turned it down because 
he would have had to stay in the service for about 30 days, 
and he had heard that if employers found out he was drawing 
disability, he could not get a decent job.  He added that 
he did not have any knee problems after service until out 
of the clear blue it started.  

With regard to his back, the veteran stated that he felt his 
back problems were caused by the same accident that injured 
his knees.  He indicated that he first sought treatment for 
his back in December 1953 when he was treated by VA.  His 
next treatment was the fusion operation in August 1959, after 
which he indicated that 65 or 70 percent of the pain went 
away.  Following the fusion, he did not see any more medical 
people about his back.  He felt that the back problems 
originated in service because there was no other way he could 
have injured it.

III.  Analysis.

The Right Knee

With regard to the right knee, the veteran has met the first 
of the three requirements for a well grounded claim, that of 
a current disability.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  VA 
X-ray examination in October 1995 showed minimal degenerative 
disease in the right knee.

Next, the Board accepts the veteran's claims that his right 
knee was injured in service.  There are two references in the 
service medical records to a right knee injury following a 
car accident in 1949, although the records do not indicate 
whether this was prior or subsequent to his entry in service 
in October 1949.  A possible injury of the ligaments of the 
right knee was noted in a July 1952 record in service 
although there was no bony pathology noted on X-ray 
examination.  An orthopedic examination noted that his 
symptoms were now very mild, and the impression was of a 
questionable old cartilage injury with some residuals.  The 
veteran has therefore met the second of the three 
requirements for well grounded claim, injury in service.  
Caluza v. Brown, 7 Vet.App. 498, 505 (1995).

The only remaining element of a well-grounded claim is that 
of a nexus or link between the veteran's current diagnosis 
and the claimed injury in service.  The Board concludes that 
there is no medical evidence of a link or nexus between his 
current right knee diagnosis, and his active service.  
Although the veteran indicated in an October 1995 statement 
that he had been treated for his knee condition on several 
occasions from 1954 through 1961 at the Oak Ridge Hospital in 
Tennessee, these records were unavailable and presumably 
destroyed.  Moreover, although extensive medical records are 
contained in the claims file related to the veterans chronic 
lymphedema of the right lower extremity, there is no 
complaint of a right knee disorder post service until his VA 
joints examination in August 1995, over four decades 
following his release from active service, with the single 
exception of a July 1959 private medical record which noted a 
complaint of some pain in [the] knees today.

Without medical evidence of a link between the veteran's 
current diagnoses and his active service, the only remaining 
evidence of such a link is the veteran's own statements and 
testimony.  However, the veteran's testimony is not competent 
to establish that he incurred mild degenerative joint disease 
of the right knee during his active service.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veterans sworn testimony and other statements are not 
competent evidence to establish the etiology of his disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current right knee 
disorder is the result of injury over half a century ago 
rather than the result of intercurrent causes such as his 
history of morbid obesity.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Back

The veteran has met the first of the three requirements for a 
well grounded claim for a back disorder, that of a current 
disability.  Caluza v. Brown, 7 Vet.App. 498, 505 (1995); 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  VA X-ray 
examination in October 1995 showed degenerative joint disease 
of the back in the facets from L4 to S1.

The veteran has failed however to show either incurrence of a 
back injury in service, or a link between his diagnosis and 
his active service.  There is no complaint, treatment or 
diagnosis of a back disorder shown in the service medical 
records.  By the veteran's own statements as provided to the 
examiner in the October 1995 VA spine examination, he 
initially sought treatment for back pain in 1954 at the VA 
Hospital where he stated he was treated for two weeks with no 
relief.  He identified this hospital in his March 1996 notice 
of disagreement as the VA Medical Center (VAMC) in 
Birmingham, Alabama.  Records of all treatment dating from 
1953 to the present were requested from the VAMC in 
Birmingham and received by the RO in August 1996.  
Unfortunately, these do not confirm any treatment for his 
back within the first post service year.  The earliest VA 
medical record showing treatment for his back is following a 
fall from a ladder in August 1994 when he was diagnosed with 
musculoskeletal pain in the right lumbar lateral region.  
Although private medical records do confirm treatment and a 
diagnosis of spondylitis as early as July 1959, with 
subsequent fusion, this is more than five years following his 
release from active service.  Even assuming that the 
radiology films referenced in these records as being taken at 
a VA facility 5 years earlier and brought in by the veteran 
are valid, the examiner specifically noted that most of his 
back problems were then due to spondylitis and this was not 
evident in the earlier film.  Moreover, the veteran has 
testified that he sought no treatment for his back problems 
following the spinal fusion until August 1994 when VA 
treatment records show that he fell from a ladder and injured 
his back, a period of approximately 35 years.

There is no medical evidence of a back disorder or injury 
during service.  The only evidence of a back disorder in the 
first post service year is a referenced VA radiology film, 
not included in the claims file, which showed only definite 
evidence of some instability in the lumbar spine.  There is 
no medical evidence of a presumptive disease, such as 
arthritis, in the first post service year.  As such, the 
veteran has failed to prove the second element of a well 
grounded claim, incurrence of an injury in service or a 
disease during service or the first post service year.  See 
Caluza v. Brown, 7 Vet.App. 498, 505 (1995).

As noted above, the veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his disorder.  Although he testified that he felt 
that his back problems originated in service because there 
was no other way he could have injured it, medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current back disability is 
the result of injury over half a century ago rather than the 
result of intercurrent causes such as his August 1994 fall 
from a ladder.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

IV.  Conclusion.

The veteran fails to show the required nexus between his 
current back and right knee disorders and any in-service 
disease or injury he incurred.  See Caluza, 7 Vet. App. at 
506.  There is no medical evidence establishing a link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1998).  See also 
Savage v. Gober, 10 Vet. App 488 (1997).

The veteran does not meet the third element required for the 
claims for right knee and back disorders to be well grounded, 
or the second element with regard to the claim for a back 
disorder or injury.  See Caluza, 7 Vet. App. at 506.  See 
also Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1997).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for service connection for a 
right knee or back disorder.  Since the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims are 
well grounded, they must be denied.  See Boeck v. Brown, 
6 Vet. App. 14, 17 (1993) (if a claim is not well-grounded, 
the Board does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Board notes that VA 
has assisted the veteran in attempting to obtain records of 
the veteran's claimed post service treatment for his knee and 
back but these records were unavailable.  See also Epps v. 
Gober, No. 97-7014 (Fed Cir. October 7, 1997); Epps v. Brown, 
9 Vet. App. 341 (1997).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Finally, the appellants representative requests that the 
Board determine whether the RO followed the M21-1 substantive 
rules requiring that full development of all claims be 
undertaken prior to the well grounded determination.  As 
such, he essentially contends that VA has expanded its duty 
to assist the claimant by certain provisions in VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1) and that the case should be 
remanded on the ground that VA has extended the duty to 
assist to claims that are not well grounded.  M21-1, 
Part III,  1.03(a) and Part VI,  2.10(f).  The Board, 
however, notes that it is specifically not bound by VA 
manuals, circulars, or other administrative issues.  Tobler 
v. Derwinski, 2 Vet.App. 8, 14 (1991).  Moreover, the cited 
provisions of M21-1 have not been promulgated pursuant to the 
regulatory requirements of 38 C.F.R. § 1.12 (1997).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board finds no basis upon which to comply 
with the representatives request in this regard.


ORDER

Because they are not well grounded, the veteran's claims for 
service connection for a right knee disorder and a back 
disorder are denied.



REMAND

The veteran's claim for an increased rating for his service-
connected scar on the left knee is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  His assertion that 
his scar is more severe than currently evaluated is 
plausible.  When a claimant is awarded service connection for 
a disability and subsequently appeals the ROs initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Unfortunately, additional evidence is needed to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that the veteran was in an 
automobile accident in Germany in October 1952 when he fell 
asleep at the wheel.  A Medical Officers certificate shows a 
diagnosis of a deep laceration to the left knee and an 
opinion that the injury was not likely to result in permanent 
disability.  The separation examination report from August 
1953 noted only a left knee injury in November 1952 with 
resulting scar.  

A June 1978 private physical examination shows that the 
veteran was status post one year resection of his left medial 
cartilage and removal of a synovial cyst which was secondary 
to hitting his left knee against a metal lathe machine.  In 
his August 1995 VA joints examination, there was surgical 
evidence of two arthrotomies of the left knee.  There was 1+ 
swelling of he left knee, no deformity, subluxation, lateral 
instability, nonunion, or loose union noted.  The diagnoses 
were postoperative left knee arthrotomy times two with 
residual traumatic arthritis and left knee degenerative joint 
disease.

In his February 1998 personal hearing, the veteran was asked 
if the scar on his left knee gave him any trouble.  He was 
asked whether it flared up, got red, got sore, or drained.  
He stated that he had none of these problems, his problem was 
the whole knee.  The Board can find no current medical 
evidence in the claims file which addresses the veteran's 
left knee scar, or any limitation of function of the left 
knee caused by his scar.  Under these circumstances, the 
Board concludes that the medical evidence of record is not 
sufficient for the Board to determine the present severity of 
the veterans service-connected scar on the left knee.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (where the record 
does not adequately reveal the current state of the claimed 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination (quoting Allday v. 
Brown, 7 Vet. App. 517, 526 (1995)).  The veteran's should 
therefore be scheduled for a VA scars examination to 
determined the extent of his service-connected disability.

The veteran's claim under the provision of 38 U.S.C.A. § 1151 
arises from treatment he received by VA in February and March 
1995 for lymphedema.  The report of his hospitalization shows 
that he was admitted in late February 1995 for gradually 
worsening dyspnea the week prior to admission.  On initial 
evaluation at the emergency room, this was felt to have a 
congestive heart failure exacerbation.  His past medical 
history was significant for nonocclusive chronic thrombus in 
the right popliteal vein as shown on Doppler in December 
1993.  Physical examination of the extremities on admission 
showed 3+ nonpitting edema with chronic venous stasis changes 
of the right lower extremity.  

His hospital course relative to his deep vein thrombosis was 
described as follows:

The patient was started on Heparin and 
was noted to have a new right axis 
deviation on electrocardiogram and normal 
sinus rhythm.  On hospital day number 
three, he had a second episode of 
shortness of breath while therapeutic on 
Heparin and a new right bundle branch 
block noted.  It was decided, given his 
recurrent pulmonary thromboemboli and 
noncompliance, an inferior vena cava 
filter was appropriate.  It was placed 
without difficulty.  The patient did 
well, but complained of some increasing 
right lower extremity edema up into his 
thigh.

The actual report of his venocaval filter placement explains 
that the procedure had been recommended because the veteran 
had been noncompliant with his anticoagulant medication and 
had a high probability of pulmonary embolism.  Following 
surgery, the veterans diuretics were increased, then held 
after it was felt he was being over aggressively diuresed.  
The report of his hospitalization continues:

It was explained in detail to the patient 
[why we were] holding the diuretics; 
however, he continued to believe that we 
were not treating him, and was not 
completely clear on why in fact the 
diuretics were held.  It was explained 
that this was a chronic problem that 
would take some time to resolve and would 
never go back to being normal.  At 
discharge, his leg was still very 
edematous and tender to touch.  It had no 
signs of infection and no increased 
warmth. . . .  He will be discharged on 
his previous doses of Lasix with the 
thought that this will maintain his 
congestive heart failure and that he 
would ultimately diurese that fluid, but 
it would take time.  Again, this was 
explained multiple times, including the 
fact that an inferior vena cava filter 
can cause increasing lower extremity 
edema and that his overall prognosis for 
return to normal lower extremity was 
almost zero.

As a general comment on his hospital course, the report adds 
that the veteran was an extremely difficult patient during 
his hospitalization.  He was both verbally and emotionally 
abusive to both the M.D. and the nursing staff.  

The patient repeatedly made unreasonable 
requests, including to have a needle put 
in his foot to drain off some of the 
fluid. . . .  He continued to be unable 
to understand why we were not using the 
Lasix during his acute increase in 
creatinine.  He also refused to have an 
IV pulled because an order was written by 
the intern, and he wanted the resident to 
write it. . . .  

The report also describes an incident during his hospital 
stay when he wheeled himself into the emergency room to be 
evaluated immediately for constipation because he had been 
told that the primary physician on call was there admitting 
patients and was unavailable on the ward.  The day prior to 
his discharge, the nurses on his ward requested that he be 
moved to a different ward since he was so difficult to 
manage; however this request was refused.  Finally, although 
he indicated that he had some difficulty using his right leg, 
and was offered a wheelchair, a cane or a crutch by an M.D., 
he refused all three.  A social worker was consulted and 
offered him nursing home placement, a domiciliary or a 
visiting nurse.  He refused these also; however, immediately 
prior to discharge he agreed to a crutch which was ordered 
from prosthetics.

Overall, this patient represented 
difficult management, and the primary 
team consulted everybody who was 
appropriate and offered him many other 
resources that we would not ordinarily do 
in the case of a condition of his, 
meaning ordinarily that a deep vein 
thrombosis does not require all of these 
other procedures; however, in an effort 
to accommodate his wishes we went out of 
our way to be certain that nothing was 
left undone.  He continues to be 
dissatisfied with his care here despite 
our best efforts.

The following year in July 1996, private medical records show 
that the veteran was referred to the Kirklin Plastic and 
Reconstructive Clinic by his urologist with a history of 
lymphedema for about 3 years and an 85 to 95 lb. weight gain 
over the last year.  Physical examination revealed bilateral 
swollen legs with typical keratosis of lymphedema.  He had 
brawny induration from the knee down on both legs, larger on 
the right leg.  The assessment was lymphedema compounded 
with chronic venous stasis of the legs, apparently aggravated 
by inferior vena caval filter . . . by history his leg size 
got worse after the inferior vena caval filter was placed 
although he may have had some lower extremity swelling even 
prior to that.  A workup was planned to include noninvasive 
vascular studies of the veins and CT scan of the abdomen.  

CT scan of the abdomen showed an IVC filter in place in an 
intrarenal position.  The IVC caudal to this was occluded and 
markedly decreased in diameter.  Cranial to the filter, the 
IVC appeared patent.  The impressions were as follows: 

1.  IVC inferior to filter is not patent.  
This is consistent with occlusion of 
inferior IVC.

2.  Multiple subcutaneous collaterals and 
edema is seen in the abdominal wall and 
thighs and multiple retroperitoneal 
collaterals.  This is related to above.

3.  Multiple lymph nodes are identified.  
These are non-specific.  They may be 
reactive, related to inflammatory 
changes.  Clinical correlation is 
recommended.

A bilateral ultrasound of the lower extremities showed both 
legs markedly swollen, right worse than left.  There was a 
small linear filling defect in the superior left common 
femoral vein.  This was felt to be consistent with a 
thrombus; however, given the veteran's history it could 
represent an old thrombus.  There was no evidence of deep 
venous thrombosis in the right lower extremity.

In his February 1998 personal hearing, the veteran testified 
that after his surgery he now had shortness of breath, 
decrease in blood pressure, blood clots, increased swelling 
in his leg and difficulty walking none of which existed prior 
to his VA surgery.  He described his hospitalization in 
February 1995, stating that he had been told by one of the 
doctors that he had a blood clot and he either had to take 
medicine the rest of his life or we got a filter that we 
can put in and then you dont have to worry about taking this 
medicine.  He hated medicine so he agreed to the procedure.  
The next day he went back to the room and was black from his 
knees all the way up under his chest.  I could not walk, I 
could not do [anything] and it never got any better.  And 
they discharged me in that condition . . .  He added that 
his legs got a little bigger and before the surgery, he could 
walk and stand on them but now, if he stood up he would have 
to sit down in 30 minutes.

The Board is unable to determine whether the veteran has 
additional disability as a result of his VA treatment.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991) and Halstead v. Derwinski, 3 Vet.App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
examination to determine both the existence and etiology of 
the disabilities claimed to have resulted from his VA 
treatment.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The Scar.  The RO should schedule the 
veteran for a VA scars examination, or 
its approximate equivalent, to determine 
the nature of the scar on his left knee 
which is the result of his inservice 
automobile accident.  The examination 
report should include detailed accounts 
of all manifestations of pathology found 
to be present including pain and 
tenderness of the scar.  The Board is 
particularly interested in any functional 
limitation caused by the scar, if any.  
The examiner should distinguish between 
any pathology and functional limitation 
associated with his service-connected 
laceration scar, and that associated with 
his nonservice-connected arthrotomy 
scars.

2.  Lymphedema with Deep Vein Thrombosis.  
The veteran should be examined by the 
appropriate VA specialist or specialists 
to determine the nature and extent of the 
veterans claimed residuals of his VA 
surgery treatment and surgery in February 
1994 which included the insertion of an 
inferior vena cava filter. 

The report of examination should include a 
detailed account of all manifestations of 
pathology found to be present.  All 
necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner is specifically requested to 
review the veterans medical history and 
give an opinion on whether it is more 
likely than not that the veteran is more 
disabled than he would have been without 
this treatment.  The examiner should 
examine the surgical report which notes 
that the veteran had been noncompliant 
with his anticoagulant medication and had 
a high probability of pulmonary embolism.  
The examiner should also examine the July 
1996 clinic note from the Kirklin Plastic 
and Reconstructive Surgery Clinic which 
noted that the veteran had lymphedema 
compounded with chronic venous stasis of 
the legs, apparently aggravated by 
inferior vena caval filter.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions reached.  Finally the 
examiner should address the veteran's 
claims that his shortness of breath, 
decrease in blood pressure, blood clots, 
increased swelling in his legs, and 
difficulty walking are caused by his VA 
surgical treatment.

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994). 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If not, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
